Title: Samuel A. Storrow to James Madison, 10 March 1828
From: Storrow, Samuel A.
To: Madison, James


	    
	      My dear Sir
	      
		Farley
		10th March 1828
	      
	    
	     
My estimable friend Mr Carter affords me the sure means of depositing the bundle safely in your hands.  I have already offered you an apology for the detention of it.  I had once determined to send it by a Servant.  I am glad that a safer mode had been presented to me.
Be pleased for yourself & Mrs Madison to accept our respectful compliments.  Dear Sir Your obedient Servant

	    
	      S A Storrow
	    
	  